Citation Nr: 1439764	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for carpel tunnel syndrome of the right wrist.

2.  Entitlement to service connection for carpel tunnel syndrome of the left wrist.

3.  Entitlement to service connection for a pinched nerve of the right elbow.

4.  Entitlement to service connection for a pinched nerve of the left elbow.

5.  Entitlement to service connection for arthritis of the right knee.

6.  Entitlement to service connection for arthritis of the left knee.

7.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right hand.

8.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left hand.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1990.

The Veteran's bilateral knee claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2006.  The RO then issued another rating decision in November 2006, again denying the claims.  The Veteran submitted another NOD in March 2007.  The RO issued a Statement of the Case (SOC) in December 2008.  In January 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  The RO in Muskogee, Oklahoma, currently has jurisdiction over these issues.

The Veteran's hands claims come before the Board on appeal from a January 2011 rating decision of the RO in Muskogee, Oklahoma, which granted service connection for degenerative joint disease of the bilateral hands.  The RO assigned initial disability ratings of 10 percent, each retroactively effective from July 17, 2007, the date of the Veteran's service connection claims.  The Veteran filed a NOD in February 2011, appealing the initial disability ratings assigned.  The RO issued a SOC in April 2012.  In June 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's carpel tunnel syndrome and elbows claims come before the Board on appeal from a January 2013 rating decision of the RO in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran filed a NOD in January 2013 on these issues.  The RO then issued a SOC on the elbows claims in March 2013.  In April 2013, the Veteran filed his Substantive Appeal on these issues.  The RO issued a SOC on the carpel tunnel syndrome claims in February 2014.  In February 2014, the Veteran filed his Substantive Appeal on these issues.  Thus, the Veteran perfected a timely appeal of the carpel tunnel syndrome and elbows issues.

In June 2014, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent SOCs and Supplemental SOCs (SSOCs) on these issues, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in June 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

All of the service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Throughout the appeal, the degenerative joint disease of the right hand has been manifested by degenerative arthritis with painful limitation of motion, but has not been manifested by ankylosis of the right wrist or right fingers.

2.  Throughout the appeal, the degenerative joint disease of the left hand has been manifested by degenerative arthritis with painful limitation of motion, but has not been manifested by ankylosis of the left wrist or left fingers.

3.  There is competent and credible medical opinion evidence that shows that the Veteran's arthritis of the right knee is etiologically related to the rigors of his military occupational specialty.

4.  There is competent and credible medical opinion evidence that shows that the Veteran's arthritis of the left knee is etiologically related to the rigors of his military occupational specialty.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the right hand are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5215 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the left hand are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5215 (2013).

3.  Arthritis of the right knee was incurred during active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(d) (2013).

4.  Arthritis of the left knee was incurred during active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection for degenerative joint disease of the hands.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letters provided in August 2007, January 2010, and May 2010 before the grant of service connection for degenerative joint disease of the hands were legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 
VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  At his Board hearing, the Veteran testified that he had not received any current treatment for his degenerative joint disease of the hands.  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examination in August 2012.  Thus, there is no duty to provide further medical examination on the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in June 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as "seeking a higher rating for degenerative joint disease, disease affecting his left and right hand, both of which are rated 10 percent."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Id.  The VLJ noted the element of the claims that was lacking to substantiate the claims for benefits.  Id. at 3.  The representative then asked the Veteran questions regarding this element of his claim.  Id. at 29-34.  In addition, the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Id. at 33-4.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.
II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent disability rating for degenerative joint disease of each hand under 38 C.F.R. § 4.71a, DCs 5003, 5215.  He seeks higher initial disability ratings.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the DCs, the compensable limitation of motion should be rated under the appropriate Dcs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  A 10 percent rating is the maximum schedular disability rating available under DC 5215.  38 C.F.R. § 4.71a.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

At his Board hearing, the Veteran testified that his hands shake and are painful, which makes it hard to move the hands and makes it difficult to hold onto things.  The Veteran also reported stiffness in his hands.  The Veteran stated that about eight to nine times each month for about two to five minutes each time, he is unable to do anything with his hands, to include fully gripping something, fully closing his hand, and fully opening his hand.  During these flare-ups, the Veteran has to step away from his job until the pain goes away and he can resume his occupation.  See Board hearing transcript, pages 30-1.

At an October 2010 VA examination, the Veteran reported pain in both hands that could be exacerbated at any time and relieved with rest.  The Veteran described functional impairment in his hands when carrying, lifting, holding, tying shoes, or anytime the hands are being used.

At an August 2012 VA examination, the Veteran reported symptoms of pain, no feeling, hard to grip, hard to write, swelling, dropping, and no power to open things in both of his hands.  The Veteran was unable to use his hands like he used to, such as to play sports, due to the pain.  The Veteran's hands required frequent breaks and caused him to drop equipment in his current job as a mechanic.  The Veteran was limited in his ability to lift and carry objects because of his hands.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to initial disability ratings in excess of 10 percent for his degenerative joint disease of each hand.  38 C.F.R. § 4.71a, DC 5003.  Initially, the Board notes that the Veteran is right-handed, as reported at his October 2010 VA examination.  The Veteran complained of painful limitation of motion at the October 2010 VA examination, and painful limitation of motion was demonstrated on VA examination in August 2012.  The Veteran is already in receipt of the maximum schedular disability rating of 10 percent under DC 5215.  In regard to the fingers, the painful limitation of motion demonstrated on the examinations is noncompensable under Diagnostic Codes 5228-5230.  The assigned 10 percent ratings are recognition that the Veteran has actual painful joints.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether higher ratings may be warranted for the Veteran's degenerative joint disease of the hands, but finds none are raised by the medical evidence.  While higher ratings for wrist and finger disabilities are available under 38 C.F.R. § 4.71a, those provisions require the presence of ankylosis in the wrist or fingers, which has not been diagnosed in this case.  The October 2010 and August 2012 VA examiners specifically found that the Veteran did not have ankylosis of the wrists or fingers.  Ankylosis was also not documented in the remaining evidence of record.  Thus, these alternate provisions cannot provide the basis for higher disability ratings for the Veteran's degenerative joint disease of the hands.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disabilities are worse than the assigned 10 percent ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of initial disability ratings in excess of 10 percent for the service-connected degenerative joint disease of the hands at any time during the appeal period.  Thus, the claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Extraschedular and TDIU Consideration 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's degenerative joint disease of the hands fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the degenerative joint disease of the hands with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, limitation of motion, stiffness, and weakness in his hands, which affects his ability to use his hands.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the wrists were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 
Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his Board hearing and recent August 2012 VA examination, the Veteran was currently employed, and there is no allegation that his service-connected degenerative joint disease of the hands has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 

IV.  Service Connection- Bilateral Knee Disorder 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) (2013).

In a June 2006 letter, Dr. D.F. reported that the Veteran had been under his care for some time regarding the arthritic changes in his knees.  Dr. D.F. maintained that it was medical opinion that the arthritis in the Veteran's knees is positively linked to  his time in the military.  Dr. D.F. provided the rationale that the Veteran had served in the military for 22 years as a jet engine mechanic which required him to go up and down ladders and do a lot of squatting, and carrying heavy weight while squatting.  Dr. D.F. noted that the Veteran's arthritis was in the patellofemoral joint, which was directly related to ladder climbing and squatting.  Dr. D.F. therefore maintained that there was no doubt in his mind that the two were linked together.  In a September 2007 letter, Dr. D.F. reaffirmed his position that the Veteran's bilateral knee disorder was linked to his military service.

The record contains competent and credible medical opinion evidence that shows that the Veteran's arthritis of the knees is etiologically related to the rigors of his military occupational specialty.  There is no medical opinion to the contrary.  The Board finds that service connection for arthritis of the knees is warranted. 


ORDER

An initial disability rating in excess of 10 percent for degenerative joint disease of the right hand is denied.

An initial disability rating in excess of 10 percent for degenerative joint disease of the left hand is denied.

Service connection for arthritis of the right knee is granted. 

Service connection for arthritis of the left knee is granted. 


REMAND

Carpel Tunnel Syndrome Claims

At his Board hearing, the Veteran testified that he received private treatment for his carpel tunnel syndrome from 2003 to 2004 by the Arthritis Center of San Antonio.  The Veteran stated that these records were currently contained in his claims file.  However, upon a review of the Veteran's claims file, these records are not currently contained in the claims file, and attempts to obtain these records have not been made.  Additionally, at his Board hearing, the Veteran testified that he was treated for his carpel tunnel syndrome by the VA Medical Center (VAMC) in San Antonio, Texas, to include the Frank Tejeda VA Community-Based Outpatient Clinic (CBOC) and the Audie Murphy Memorial VA Hospital, in 2002.  The earliest VAMC treatment records from San Antonio, Texas, are dated since June 2007.  Attempts to obtain the 2002 VAMC records have not been made.  Upon remand, attempts must be made to obtain these pertinent VA and private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  The Board also finds that an addendum opinion is necessary. 

Bilateral Elbow Claims

Since the Board is remanding the carpel tunnel syndrome claims for additional treatment records, and since the Veteran does not have a current diagnosis pertaining to either elbow, the Board finds that the findings from the newly obtained treatment records could affect the outcome of the Veteran's bilateral elbow claims.  Therefore, the Board finds that the Veteran's bilateral elbow claims are inextricably intertwined with the pending carpel tunnel syndrome claims.  Thus, decisions on the bilateral elbow claims will be deferred pending completion of the remand directives for the carpel tunnel syndrome claims.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in San Antonio, Texas, to include the Frank Tejeda VA CBOC and the Audie Murphy Memorial VA Hospital, dated from 2002 to June 2007 that have not been secured for inclusion in the record.  If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

2.  Contact the Veteran and ask that he provide the appropriate authorization to obtain his private treatment records from the Arthritis Center of San Antonio dated from 2003 to 2004.  If the Veteran provides the necessary authorization, then attempt to obtain any records that have been properly identified by the Veteran.  If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

3.  After obtaining the above records, request an addendum opinion to the November 2012 bilateral carpal tunnel syndrome examination.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and VBMS] must be provided to and reviewed by the examiner.

In light of the November 2010 QTC examiner's opinion that it was at least as likely as not that the Veteran's current right and left hand conditions were related to or caused by his occupation of Aerospace Propulsion Technician of Jet Engines in the Air Force because this profession required extensive use and overuse of the hands that could over time lead to joint irritation with secondary diffuse osteoarthritis, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's  carpal tunnel syndrome is similarly etiologically related to his MOS of Jet Mechanic and the duties involved for this position?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  After the above actions have been completed, readjudicate the Veteran's service connection claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


